Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
The Amendments and Remarks filed on 04/29/22 are acknowledged.
Claims 9-15 and 17-18 were previously cancelled.
Claims 1, 8, and 19 were amended. New claims 20-25 were added.
Claims 1-8, 16, and 19-25 are pending.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Amendment of the Specification
In light of the amendment of the specification, the objection to the disclosure is withdrawn. 
Claim Objection
In light of the amendment of claim 1 the objection to this claim is withdrawn.
Claim Rejections - 35 USC § 112(a)
In light of the amendment of claim 1 to recite a buffer “solution” the rejection of claims 1-7, 16, and 19 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn. 
Claim Rejections - 35 USC § 112(d)
In light of the amendment of claim 8 to be an independent claim, the rejection of claim 8 under 35 U.S.C. 112(d), as being of improper dependent form, is withdrawn. 

Updated Search
An updated prior art search did not uncover a reference that teaches a method for reducing oxidative damage to an eye lens of a subject or a method of preventing oxidative damage to the eye lens of a subject as recited in the instant claims. 
Therefore, the claimed invention is patentable. 
Comments
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1-8, 16, and 19-25 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARADHANA SASAN whose telephone number is (571)272-9022.  The examiner can normally be reached Monday to Friday from 6:30 am to 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-6023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARADHANA SASAN/Primary Examiner, Art Unit 1615